DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                     NATIONAL BEVERAGE CORP.,
                             Appellant,

                                       v.

                         VINCENT P. CITRULLO,
                               Appellee.

                                No. 4D17-2888

                                [August 2, 2018]

   Administrative appeal from the State of Florida Commission on Human
Relations; L.T. Case Nos. FCHR# 17-074, DOAH# 17-2294 and FCHR
2016-01702.

   Glenn J. Waldman and Eric C. Edison of Waldman Trigoboff
Hildebrandt & Calnan, P.A., Fort Lauderdale, for appellant.

  Nnamdi S. Jackson of Law Office of Nnamdi S. Jackson, P.A., Weston,
and Lee H. Schillinger of Law Office of Lee H. Schillinger, P.A., Weston, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.